Citation Nr: 0944408	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

In written correspondence in October 2009, the Veteran 
directly submitted to the Board additional evidence of 
corroborating evidence of his alleged in-service stressors.  
The agency of original jurisdiction (AOJ) has not considered 
this evidence; however, the Veteran has signed a waiver of 
initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, there is no requirement for a remand to the RO 
for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD from traumatic 
events which occurred during his service in the Republic of 
Vietnam.  

2.  There is credible supporting evidence that the Veteran's 
alleged in-service stressors occurred.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

Governing Laws and Regulations for Service Connection for 
PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (the Board must make a specific finding as to 
whether the Veteran engaged in combat).

Conversely, if the VA determines the Veteran did not engage 
in combat with the enemy, or that his alleged stressor does 
not involve combat, his lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates his testimony or 
statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, 
corroboration of every detail of a claimed stressor, 
including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  Just because, however, a 
physician or other health professional accepted an 
appellant's description of his military experiences as 
credible and diagnosed him as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
regard, a medical provider cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  The Veteran's own statements will not be sufficient.  
Id.

When, however, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for an Acquired Psychiatric Disorder to Include PTSD

The first requirement for service connection for PTSD is a 
diagnosis of PTSD.  See 38 C.F.R. § 4.125(a).  The Veteran 
was diagnosed with PTSD by a VA treating physician in March 
2001, this diagnosis was later confirmed by a VA medical 
examination of July 2005.  Therefore, the Board concludes 
that the Veteran currently has PTSD.  

Second, service connection for PTSD requires credible 
evidence of the in-service stressors identified by the 
Veteran.  38 C.F.R. § 3.304(f).  The Veteran contends that he 
has PTSD attributable to several combat-related and 
noncombat-related stressors from his service in Vietnam.  

First, the Veteran alleges that he experienced rocket attacks 
in June 1969, and several weeks later assisted in the 
evacuation of several GI's who were injured by a booby-trap.  
See the Veteran's stressor statements of March, May, and 
December 2005, and notice of disagreement (NOD) of October 
2005.  Second, that while at FSB Mace in October 1969, the 
Veteran experienced rocket and mortar attacks.  See the 
Veteran's stressor statements of March 2005, May 2005, NOD of 
October 2005.  Third, he stated that in September 1969, he 
was at the base when two fragmentation grenades were thrown 
into the base wounding twelve soldiers, six of whom required 
helicopter evacuations.  See the Veteran's stressor statement 
of March 2005, May 2005, November 2007, and October 2009, as 
well as the October 2009 hearing transcript pg. 3.  Fourth, 
the Veteran stated that a friend R.W. was killed.  See the 
Veteran's stressor statement of May 2005, and Informal Brief 
Of Appellant In Appealed Case of June 2009.  Fifth, the 
Veteran indicated that he was subjected to mortar and small 
arms fire about 2-3 times per month.  See the Veteran's NOD 
of October 2005, and hearing transcript pges. 5-6, 7.  
Finally, the Veteran indicated that he received mortar, 
rocket, and small arms attacks while on convoy duty.  See the 
hearing transcript pg. 5.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).  If the VA determines 
the Veteran did not engage in combat with the enemy, or that 
his alleged stressor does not involve combat, his lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates his 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
The Veteran's DD 214 lists his military occupational 
specialty (MOS) as cook, and SPRs from his service list his 
duties in Vietnam as "Cook's helper" and "First Cook."  
The Veteran has indicated in his October 2005 NOD that while 
his MOS was as a cook, he was in fact serving in additional 
capacities on security detail, building bunkers, and that he 
never cooked a meal in Vietnam.  He further reiterated this 
contention at his Board hearing.  See pg. 5.  There is no 
evidence that the Veteran was issued a medal, or supporting 
evidence of direct combat with the enemy, which would allow 
the Board to presume that the Veteran experienced his claimed 
stressors without credible supporting evidence.

However, the Veteran has submitted substantial corroborating 
evidence to support his contentions.  The Veteran's DD Form 
214 indicates that he received the Vietnam Service Medal and 
the Vietnam Campaign Medal, and his SPRs show that he served 
in Vietnam from February 1969 to March 1970.  He has also 
submitted a "buddy statement" written by R.S. in April 2006 
indicating that he witnessed the Veteran experience mortar 
attacks.  The Veteran also submitted a statement from B.H. 
dated in October 2009 indicating that he experienced a rocket 
attack while with the Veteran and that the Veteran's base 
frequently experienced such attacks.  The Veteran also 
submitted a letter and SPRs from J.M. which show that J.M. 
had received the Silver Star, which is strongly indicative of 
combat experience.  J.M. also indicated that he served in the 
same area as the Veteran and that they experienced periodic 
attacks.  The Veteran has also submitted corroborating 
evidence of service with R.S., B.H., and J.M. in the form of 
SPRs, pictures, statements, pages copied from the book "They 
Fought Together," and a newspaper article which indicate 
that they served in the same area during overlapping periods 
of time.

The Veteran has submitted a copy of a Duty Officer's Log 
which corroborates two events in September 1969; one where 
two hand grenades were thrown into a "FMB REAR TOC 2225," 
and a second incident where twelve infantry were wounded, six 
being "dusted off."  The Joint Services Records Research 
Center (JSRRC), formally known as the U.S. Armed Services 
Center for Unit Records Research (USASCURR), also provided 
some corroboration in that it indicates that Can Giouc, a 
location mentioned in the Veteran's stressor statements of 
March and May 2005, did receive attacks in July and August 
1969.  Finally, the Veteran's representative has submitted 
corroborating evidence of the death of R.W. from the Vietnam 
Veterans Memorial.  The weight of the corroborating evidence 
which has been submitted raises a strong probability that the 
Veteran was exposed to the stressors which he has identified.  
A stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  Therefore, the 
evidence presented in the record is sufficient to corroborate 
the Veteran's statements that he experienced the stressors of 
exposure to mortar, rocket, and small arms fire, as well as 
the death of R.W., and that he witnessed the injury of 
soldiers due to enemy attacks.

The third requirement for service connection for PTSD is 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
The VA medical examination from July 2005 concludes that the 
Veteran's current PTSD is connected to his combat stressors.  
Thus, the Board concludes that the evidence of record 
establishes a link between the Veteran's PTSD and his in-
service stressors.

In conclusion, granting the Veteran the benefit of the doubt, 
his stressors are sufficiently corroborated; thus, service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  This decision is considered a full grant 
of the benefits sought by the Veteran for his acquired 
psychiatric disorder claim to include PTSD, and therefore the 
Board will not analyze the Veteran's additional diagnosis of 
a depressive disorder in the Veteran's July 2005 VA medical 
examination.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that when a claimant makes a psychiatric 
disorder claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
Further, the Veteran would not be entitled to a separate and 
additional rating for his separately diagnosed psychiatric 
disorders, as manifestations of a disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. 
§ 4.14.  In essence, his PTSD and depressive disorder are 
encompassed within the same claim.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


